Title: To George Washington from Nathanael Greene, 8 August 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Dear Sir
                            Charlestown August 8th 1783
                        
                        When I wrote you last I did not expect to address you from this place again; but Col. Carrington has detained
                            me upwards of a week to complete the business of his department. On Thursday next we set off by land for the Northward.
                        The Assembly of this State have rejected the impost Act recommended by Congress. Had your circular letter
                            been printed a fortnight earlier I am persuaded it would have brought them into the measure. On once reading in the house
                            it produced an alteration of sentiment of more than one quarter of the Members. The force and affection with which it was
                            written made everyone seem to embrace it with Avidity. You were admired before you are little less than adored now. The
                            recommendation of Congress had but a feeble influence until it was supported by yours. Altho the State did not come into
                            the plan recommended by Congress they have laid a tax of five percent and the Authority of the State to be solely for the
                            Continental use. This I attribute entirely to your letter. Its effects have been astonishing. I see by the papers the
                            Northern Army dont choose to be furloughed. The people here begin to be alarmed at it. I hope every thing will terminate
                            both for the honor of the Army and the satisfaction of the people notwithstanding. There has been several little mobs and
                            riots lately in this town owing to the indiscretion of some of the british Merchants and to the violence of temper and
                            private views of some of the Whig interest. Tranquility now prevails and there is little probability of any further
                            disturbances. I hope to be at Mount Vernon in about three Weeks but from all I can learn of the Northern affairs there is
                            little probability of my having the pleasure of meeting your Excellency there. Present me respectfully to Mrs Washington
                            if with you and to all the family. I am with esteem & affection Your Most Obedient humble Servt
                        
                            Nath. Greene
                        
                    